Citation Nr: 1612265	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-50 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee degenerative disease.

2.  Entitlement to a rating higher than 20 percent for degenerative disease of the thoracolumbar spine.

3.  Entitlement to service connection for a right knee disability, to include as secondary to degenerative disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the assigned rating for the Veteran's degenerative disease of the thoracolumbar spine from 10 percent to 20 percent effective from February 10, 2009.  The RO also continued an assigned 10 percent rating for left knee degenerative disease, and denied service connection for a right knee disability.  The case was subsequently transferred to the RO in Roanoke, Virginia.

This matter was previously remanded by the Board in June 2015 for additional development. 

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 2, 2015, the Veteran's left knee disability was manifested by frequent episodes of locking, pain, and effusion.

2.  From January 2, 2015, the Veteran's left knee disability was status post meniscectomy, with flexion of at least 100 degrees, extension of 0 degrees, and no findings or complaints of instability or laxity.

3.  Degenerative disease of the thoracolumbar spine was manifested by at least 60 degrees of flexion during the appeal period.


CONCLUSIONS OF LAW

1.  Prior to January 2, 2015, the criteria for a 20 percent rating for left knee degenerative disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, DC 5258 (2015).

2.  From January 2, 2015, the criteria for a rating higher than 10 percent for left knee degenerative disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2015).

3.  The criteria for a rating higher than 20 percent for degenerative disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2009 letter.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating her left knee and low back disabilities.  Notably, the October 2015 VA knee examination report indicates that the examiner was unable to test range of motion.  The Veteran was unwilling to bend very far, and each repetition went to a different measurement.  However, as discussed below, the examiner was nonetheless able to record most of the necessary findings for rating the Veteran's left knee disability based on observation.  The Board finds that VA's duty to assist with respect to obtaining relevant records and examinations has been met.  
II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  

A.  Left Knee

The Veteran is currently assigned a 10 percent rating for left knee degenerative disease under DC 5260.  

The Board first finds that a 20 percent rating is warranted under DC 5258 prior to January 2, 2015.  Diagnostic Code 5258 assigns a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

In this case, the Veteran was found to have effusion into the left knee in June 2008, September 2008, March 2014, May 2014, October 2014, and December 2014.  She also complained of locking or mechanical symptoms of "catching" in October 2008, March 2009, November 2012, March 2014, April 2014, May 2014, October 2014, and December 2014.  Indeed, a December 2014 VA examiner noted that the Veteran had frequent episodes of locking, pain, and effusion.  These findings are all consistent with the criteria for a 20 percent rating under DC 5258 prior to January 2, 2015.

From January 2, 2015, however, a rating under DC 5258 is not warranted.  The record reflects that the Veteran underwent a meniscectomy in 2014.  See October 2015 VA Examination Report.  Although records from this procedure have not been associated with the claims file, VA treatment records from January 2, 2015, reference the Veteran's "post-operative knee pain."  Therefore, while the exact date of the Veteran's meniscectomy cannot be determined with any certainty, it can be factually ascertained that it had occurred by January 2, 2015.  

Because the Veteran's records from January 2015 onward do not reflect any complaints of locking, continuing the 20 percent rating awarded under DC 5258 is not appropriate.  Notably, DC 5259 allows for a 10 percent rating for the symptomatic removal of semilunar cartilage, such as the meniscectomy in this case.  However, that rating does not exceed the currently assigned 10 percent for the period from January 2, 2015, to the present.

The Board is not permitted to assign separate evaluations under DCs 5257, 5260, or 5261, in addition to the assigned 20 percent rating under DC 5258 now in effect prior to January 2, 2015.  See M21-1, Part III, Subpart iv, Chap. 4, Sec. A, Para. 7.g, h. (August 7, 2015).  Therefore, the relevant inquiry at this stage is to determine whether ratings under these codes would exceed 20 percent prior to January 2, 2015, or 10 percent thereafter.

Under DC 5260, limitation of flexion of the leg, a 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A higher 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 governs limitation of extension of the knee.  Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  38 C.F.R. § 4.71, DC 5261.

In this case, neither a higher rating under DC 5260 nor a separate compensable rating under DC 5261 is warranted.  VA treatment records from September 2008 noted full range of motion in the left knee.  In October 2008, flexion was 120 degrees and extension was 0 degrees.  A VA examination in March 2009 documented flexion of 140 degrees and extension of 0 degrees, each limited by an additional 5 degrees with repetitive motion.  Private and VA records from March 2014 and May 2014 recorded 140 degrees of flexion and 0 degrees of extension, with April 2014, October 2014, and December 2014 records noting 135 degrees of flexion and 0 degrees of extension.  A December 2014 VA examination documented flexion limited by pain to 135 degrees, and extension of 0 degrees without pain.  VA records in January 2015, February 2015, and April 2015, noted flexion of 100 degrees and extension of 0 degrees.  While complete findings were not recorded during the October 2015 VA examination, the examiner noted that the Veteran was able to rise from a chair, which required at least 110 degrees of flexion, and she was otherwise able to bend her knee to at least 90 degrees.  

Collectively, these findings do not reflect left knee flexion limited to 30 degrees, even when accounting for pain or repetitive testing, and a higher 20 percent rating under DC 5260 is not appropriate.  Similarly, extension limited to 10 degrees has not been shown, and a separate 10 percent rating under DC 5261 is not appropriate.

The Board has also considered whether a rating under DC 5257 is warranted.  Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  

In VA records dated September 2008, the Veteran reported that her knee frequently "gives out" when she is going up or down stairs.  She again reported the knee giving way during a March 2009 VA examination.   However, she subsequently denied any giving way in May 2014, October 2014, and December 2014.  Moreover, there are no positive medical findings of left knee instability during the appeal period.  Physical examinations of the knee in March 2009, November 2012, March 2014, April 2014, May 2014, October 2014, December 2014, January 2015, February 2015, April 2015, and October 2015 all documented normal stability of the knee or the absence of any ligamentous laxity.

While the Board has considered the Veteran's earlier statements regarding giving way of her knee, her subsequent denial of such symptoms, viewed alongside the absence of any objective findings of instability, does not result in an overall disability picture that corresponds to a "slight" level of impairment as contemplated by DC 5257, and therefore a separate 10 percent rating for instability is not appropriate.

Finally, the Board has not considered DC 5262 (impairment of the tibia and fibula) or DC 5263 (genu recurvatum) as the evidence does not reflect any such conditions associated with the disability on appeal.

In sum, a 20 percent rating under DC 5258 is assigned prior to January 2, 2015.  From that date, a rating higher than 10 percent is denied.

B.  Thoracolumbar Spine

The Veteran's low back disability is currently assigned a 20 percent rating for degenerative disease of the thoracolumbar spine under DC 5242, which is part of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under this formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.

In this case, a higher 40 percent rating is not warranted.  Forward flexion was measured at 65 degrees during a March 2009 VA examination, limited to 60 degrees by repetitive testing.  Forward flexion was limited by pain to 80 degrees during a January 2015 VA examination, with no change following repetitive testing.  VA records dated February 2015 noted that the Veteran had experienced an acute exacerbation of low back pain.  Physical examination revealed a severe restriction of forward and lateral flexion of the spine, but specific degree measurements were not recorded.  An October 2015 VA examination documented flexion of 90 degrees, with no change after repetitive testing.  

While the Board acknowledges the exacerbation of the Veteran's symptoms reported in February 2015, there are insufficient findings from those records to accurately assess the Veteran's back condition under the General Rating Formula.  Even after considering the frequency and severity of flare-ups as well as the functional loss due to back pain, it cannot be said that the disability approximates a disability manifested by forward flexion to 30 degrees or less or to one akin to ankylosis.  The remaining evidence of record clearly shows that the Veteran's back condition was not manifested by forward flexion of 30 degrees or less at any point during the appeal period, and a higher 40 percent rating is denied.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

The Veteran reported burning and numbness associated with her spine condition during her March 2009 VA examination.  Neurologic abnormalities of the peripheral nerves are generally addressed under 38 C.F.R. § 4.124a.  Attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

However, sensation and reflexes in the lower extremities were normal during the March 2009 VA examination.  Additional VA examinations in January 2015 and October 2015 also noted normal findings in the lower extremities, and these examiners specifically stated that the Veteran did not have any signs or symptoms of radiculopathy.  VA records from February 2015, when the Veteran reported the exacerbation of her back pain, also noted no neurologic deficit.  The Veteran also denied bowel or bladder problems during all three VA examinations from the appeal period.  Therefore, the record does not reflect sufficient findings to warrant separate ratings for neurologic abnormalities associated with the Veteran's spine disability.

Finally, the Board also has considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71, DC 5243.  Incapacitating episodes are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

Here, the available VA and private treatment records do not document any bed rest prescribed by a physician for treatment of the Veteran's spine disability.  Therefore, by definition, she has not had any "incapacitating episodes," so a rating under DC 5243 would be inappropriate.

For these reasons, a rating higher than 20 percent for degenerative disease of the thoracolumbar spine must be denied.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected degenerative disease of the left knee or thoracolumbar spine that would render the schedular criteria inadequate. The Veteran's symptoms regarding both conditions, including primarily pain and limitation of motion, as well as locking and effusion of the knee specifically, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability ratings for her level of impairment.  In other words, she did not have any symptoms from his service-connected left knee or spine disability that are unusual or different from those contemplated by the schedular criteria.  

Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disabilities on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Prior to January 2, 2015, a 20 percent rating is granted for left knee degenerative disease. 

From January 2, 2015, a rating higher than 10 percent for left knee degenerative disease is denied.

A rating higher than 10 percent for degenerative disease of the thoracolumbar spine is denied.


REMAND

Unfortunately, yet further development is necessary prior to adjudicating the Veteran's claim for service connection for a right knee disability.

This claim was previously remanded in order to obtain an opinion as to whether the Veteran's current right knee disability was related to service or a service-connected disability.  A VA opinion was obtained in October 2015.  The examiner stated that the Veteran's right knee condition was less likely than not related to service.  He stated that there was no evidence of right knee complaints in service, and that there was only single mention of bilateral quadriceps atrophy noted during a left knee evaluation.  The VA examiner stated that it was unclear how the service examiner could conclude that there was bilateral atrophy in the presence of a symmetrical gait and symmetrical quadriceps.

Unfortunately, this opinion is not adequate and a supplemental opinion must be obtained.  First, the examiner's statements regarding treatment in service only appear to address findings from September 1999, which document left knee complaints and findings of bilateral quadriceps atrophy.  However, in noting that there was "no evidence of right knee complaints in service," the examiner overlooked July 1998 treatment records, which document complaints of recurrent knee pain, greater on the left than the right.  Quadriceps atrophy, joint laxity, and a positive McMurray's test of the right knee were also noted.  The Veteran was diagnosed with retropatellar pain syndrome.  These findings must be addressed.

Second, the October 2015 VA examiner did not offer an opinion as to whether the Veteran's right knee disability was caused or aggravated by her service-connected left knee or low back disabilities.  For these reasons, an additional opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the October 2015 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner must provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is etiologically related to service.

Although the examiner must review the claims file, his attention is specifically drawn to the following evidence:

a.  A December 1995 enlistment examination was within normal limits, and the Veteran denied a history of a "trick" or locked knee.

b.  In July 1998, the Veteran complained of recurrent knee pain, greater on the left than the right.  Examination of the right knee revealed positive quadriceps atrophy, 1-2mm of laxity to varus/valgus stress, 1-2mm of laxity with Lachman's testing, a positive McMurray's test, and a negative drawer test.  She was diagnosed with right knee retropatellar pain syndrome.

c.  In September 1999, the Veteran complained only of left knee pain.  Examination revealed a steady gait and bilateral quadriceps atrophy.

d.  Private records dated June 2008 include an unremarkable MRI.

e.  VA records dated October 2008 include imaging supporting a diagnosis of mild tricompartmental degenerative joint disease.

f.  VA records dated February 2011 show the Veteran reported chronic bilateral knee pain that is the same on both sides.  She was diagnosed with patellofemoral pain syndrome, and the treating physician noted that this is a chronic and disabling condition for which there is no good treatment and which is likely to progress over time.

The examiner must provide adequate supplemental opinions as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is either caused or aggravated by her left knee disability and/or low back disability.

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

2.  After completion of the above development, readjudicate the Veteran's claim of entitlement to service connection for a right knee disability.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


